Filed 10/4/21
                 CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                         DIVISION SEVEN


 THE PEOPLE,                            B306383

         Plaintiff and Respondent,     (Los Angeles County
                                       Super. Ct. No. BA461603)
         v.

 THE NORTH RIVER
 INSURANCE CO. et al.,

         Defendants and Appellants.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Victoria B. Wilson, Judge. Reversed.
      Jefferson T. Stamp for Defendants and Appellants.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                _____________________________________
       The North River Insurance Company (the Company) and
Bad Boys Bail Bonds (collectively the North River parties) appeal
the superior court’s judgment against Bad Boys Bail Bonds in the
amount of $6,118.78—representing the costs of extraditing the
criminal defendant for whom the North River parties had posted
a bail bond, with the Company as the surety and Bad Boys Bail
Bonds as the Company’s bail agent—plus administrative costs
and interest. The North River parties contend the superior court
lacked jurisdiction and the judgment is void not only because the
bond had already been exonerated by operation of law when the
defendant appeared in court but also because the court had no
power to impose liability on Bad Boys Bail Bonds arising from
the Company’s undertaking set forth in the bond. We reverse.
      FACTUAL AND PROCEDURAL BACKGROUND
       The Company as surety and Bad Boys Bail Bonds as bail
agent posted a $35,000 bail bond to secure the release from
custody of Jamar Saunders. The bond, which identified the
Company as undertaking Saunders’s appearance and Bad Boys
Bail Bonds as the Company’s bail agent, was filed with the
superior court on October 13, 2017.
       On October 25, 2017 Saunders failed to appear. The
superior court ordered the bail forfeited and issued a bench
warrant in the amount of $160,000. The October 25, 2017 bail
forfeiture filing identified the Company as the “surety/depositor.”
A notice of forfeiture of surety bond addressed to Bad Boys Bail
Bonds was mailed by the court clerk on October 27, 2017 to the
North River parties.
       According to the superior court’s minute order entry for
April 30, 2018, “the bail agent” on that date filed a Penal Code




                                 2
section 1305.4 1 motion to extend the 180-day appearance period
with respect to the forfeiture of bail. On May 25, 2018 the court
signed an order granting the motion “by Bail Agent,” “Real Party
in Interest, BAD BOYS BAIL BONDS,” and ordered the 180-day
appearance period extended by an additional period of 180 days
from the date of the order to November 21, 2018.
       On November 20, 2018 Bad Boys Bail Bonds, whom the
court’s minute order entry for that date again identified as the
“bail agent,” filed a section 1035, subdivision (e), motion for an
order tolling time on the ground Saunders was in custody in
Minnesota on local charges and thus “temporarily disabled by
reason of illness, insanity, or detention by military or civil
authorities” within the meaning of the statute. On December 14,
2018 the court ordered time on the bond tolled until March 22,
2019.
       On March 20, 2019 Bad Boys Bail Bonds filed another
section 1035, subdivision (e), motion for an order tolling time on
the ground Saunders was being held in custody in Nebraska with
a projected release date of August 22, 2019. On March 22, 2019
the court ordered time on the bond tolled until September 13,
2019. The court’s March 22, 2019 minute order entry also stated,
“At the expiration of the extension/tolling period, if the surety has
not filed a timely motion to set aside the forfeiture and exonerate
the bond, summary judgment shall be entered and the matter
shall be calendared for the bond clerk at 10:00 a.m., on the
following court day in accordance therewith. [¶] In addition,
status hearing has been ordered to be calendared on 09/13/19.”


1     Statutory references are to this code unless otherwise
stated.




                                 3
       On July 15, 2019 Saunders appeared in custody in
Los Angeles Superior Court and pleaded not guilty to grand theft
of an automobile (Pen. Code, § 487, subd. (d)(1)) (count 1), driving
or taking a vehicle without consent (Veh. Code, § 10851,
subd. (a)) (count 2), and fleeing a pursuing peace officer’s motor
vehicle while driving recklessly (Veh. Code, § 2800.2) (count 3).
The court appointed counsel for Saunders, set a date for the
preliminary hearing, recalled the bench warrant and set bail at
$160,000. On July 29, 2019 Saunders pleaded no contest to
counts 1 and 3. The court found him guilty of those two counts,
dismissed count 2 pursuant to the plea agreement, and sentenced
him to a state prison term of three years.
       The court’s minute order entry for September 13, 2019
stated the case was called for a motion to vacate bail/bond
forfeiture. The minute order entry also indicated a deputy
district attorney was present and appearing on behalf of the
County of Los Angeles and another attorney, Bradley Petersen,
was present and appearing on behalf of the “bail agency and
surety.” The minute order further stated, “Court reads, considers
and grants the notice of motion and motion to vacate forfeiture
and exonerate bail. Upon showing good cause: The motion to
vacate forfeiture and exonerate bail is granted and [the bond] is
vacated, reinstated, and exonerated. [¶] Court reserves
jurisdiction for costs.”
       On October 29, 2019 the People filed a section 1306,
subdivision (b), motion to recover extradition costs in the amount
of $6,118.78 from Bad Boy Bail Bonds. In their motion the
People explained the Los Angeles County District Attorney’s
Office had been notified on April 15, 2019 that Saunders was in
custody in Nebraska. At that time the district attorney’s office




                                 4
had made the decision to extradite Saunders, and efforts to bring
him back to Los Angeles County had commenced. In their motion
the People further stated that, on July 11, 2019, two officers of
the Los Angeles Police Department had extradited Saunders from
Nebraska to Los Angeles County; on July 15, 2019 Saunders had
appeared in court; and, because Saunders had been returned to
court within the “exoneration period,” the People were not
opposed to the exoneration of the bond but nevertheless
requested the court order Bad Boys Bail Bonds pay the actual
cost of extraditing Saunders from Nebraska. Notice of the motion
and the motion were mailed to “Jeff Stamp [¶] BAD BOY BAIL
BONDS.”
       The court’s minute order entry for December 13, 2019 again
stated the case was called for a motion to vacate bail/bond
forfeiture. The minute order entry indicated the same deputy
district attorney who had appeared on September 13, 2019 was
present and appearing on behalf of the County of Los Angeles
and Petersen was present and appearing on behalf of the “bail
agency and surety.” The December 13, 2019 minute order further
stated, “Court reads and considers the People’s motion to award
extradition costs. [¶] Motion is granted. Order has been signed
and filed.” The order signed by the court on December 13, 2019
provided in part, “Pursuant to Penal Code Section 1306(b) and
prior to relief from forfeiture and exoneration of [the bail bond],
Bad Boy Bail Bonds, is hereby ordered to pay $6118.78 which
represents the actual cost of extraditing [Saunders] to
Los Angeles from” Nebraska.
       The court’s minutes for April 9, 2020 stated copies of “this
minute order” and the signed order for award of extradition costs
were mailed to the district attorney’s office, as well as to




                                5
“Jefferson T. Stamp [¶] Attorney at Law [¶] Bad Boys Bail
Bonds.” 2
      The court’s minutes for May 15, 2020 yet again stated the
case was called for a motion to vacate bail/bond forfeiture. The
May 15, 2020 minutes indicated a deputy district attorney was
present and appearing on behalf of the County of Los Angeles
and Stamp was present and appearing telephonically on behalf of
the “bail agency and surety.” The minutes set forth the following
language, which also appeared in the judgment signed and filed
by the court on May 15, 2020: “Pursuant to Penal Code Section
1305.2,[ 3] thirty days having lapsed since formal notice was
mailed, and no payment of extradition costs being received, this
court makes the following order: [¶] It is ordered, adjudged, and
decreed that summary judgment be entered against Bad Boys
Bail Bonds for the amount of $6118.78 plus administrative costs




2     The parties in their appellate briefing agree Stamp was the
counsel for both the surety and the bail agent. A court minute
order entry for March 27, 2020 indicated Stamp appeared on
behalf of “the bail agency and surety” for a proceeding in the case
at bar.
3      Section 1305.2 provides, in part, “If an assessment is made
a condition of the order to set aside the forfeiture of an
undertaking, deposit, or bail under Section 1305, the clerk of the
court shall within 30 days mail notice thereof to the surety or
depositor at the address of its principal office, mail a copy to the
bail agent whose name appears on the bond, and shall execute a
certificate of mailing and place it in the court’s file in the case.
The time limit for payment shall in no event be less than 30 days
after the date of mailing of the notice.”




                                 6
and interest.” 4 The minutes also stated copies of “this minute
order” and signed judgment were sent to the district attorney’s
office and “Jefferson T. Stamp [¶] Attorney at Law [¶] Bad Boys
Bail Bonds.” An additional entry for the May 15, 2020 minutes
further stated an updated minute order had been mailed “on
June 15, 2020” to the district attorney’s office and to Stamp,
“representing the bail agency and surety.” 5
                         DISCUSSION
      1. Governing Law and Standard of Review
      “A bail bond ‘“is a contract between the surety and the
government whereby the surety acts as a guarantor of the
defendant’s appearance in court under the risk of forfeiture of the
bond.”’ [Citation.] When the surety breaches the contract by

4     The phrase “It is ordered, adjudged, and decreed” was
capitalized in the May 15, 2020 judgment.
      The judgment, which referred on its caption page to
sections 1305.2 and 1306, subdivision (b), also referred to the
court’s December 13, 2019 order that Bad Boys Bail Bonds pay
$6,118.78 for the costs of extraditing Saunders from Nebraska to
Los Angeles County, a March 27, 2020 request from Bad Boys
Bail Bonds’s counsel that formal notice of the costs awarded be
sent, and the court clerk’s sending formal notice of the costs
awarded by mailing copies of the December 13, 2019 minute
order and signed order for award of extradition costs to “Jefferson
Stamp, Attorney at Law, Bad Boys Bail Bonds.”
5      The May 15, 2020 minutes also contained the following
language: “Nunc pro tunc order prepared. It appearing to the
court that the minute order in the above entitled action does not
properly reflect the court’s order. Said minute order is amended
nunc pro tunc as of that date. All other orders are to remain in
full force and effect.”




                                7
failing to secure the defendant’s appearance, the bond generally
must be enforced. [Citation.] The purpose of bail and of its
forfeiture, however, is to ensure the accused’s attendance and
obedience to the criminal court, not to raise revenue or to punish
the surety.” (People v. Financial Casualty & Surety, Inc. (2016)
2 Cal.5th 35, 42 (Financial Casualty); see People v. Safety
National Casualty Corp. (2016) 62 Cal.4th 703, 709 [“[w]hen a
defendant who posts bail fails to appear at a scheduled hearing,
the forfeiture of bail implicates not just the defendant’s required
presence, but constitutes a ‘breach of contract’ between the surety
and the government”; “[u]ltimately, if the defendant’s
nonappearance is without sufficient excuse, it is the surety who
‘must suffer the consequences’”].)
       “‘When a person for whom a bail bond has been posted fails
without sufficient excuse to appear as required, the trial court
must declare a forfeiture of the bond. (§ 1305, subd. (a).) The
185 days after the date the clerk of the court mails a notice of
forfeiture (180 days plus five days for mailing) to the appropriate
parties is known as the appearance period. (§ 1305, subd. (b).)
During this time, the surety on the bond is entitled to move to
have the forfeiture vacated and the bond exonerated on certain
grounds, such as an appearance in court by the accused. (§ 1305,
subd. (c)(1).)’” (Financial Casualty, supra, 2 Cal.5th at p. 42.)
       If a defendant appears in court during the appearance
period, the prior forfeiture of the bond must be vacated and the
bond exonerated. (People v. Indiana Lumbermens Mutual Ins.
Co. (2010) 49 Cal.4th 301, 305 [“If the defendant appears during
the 180-day period, ‘the court shall, on its own motion at the time
the defendant first appears in court on the case in which the
forfeiture was entered, direct the order of forfeiture to be vacated




                                 8
and the bond exonerated. If the court fails to so act on its own
motion, then the surety’s or depositor’s obligations under the
bond shall be immediately vacated and the bond exonerated’”];
see § 1305, subd. (c)(1); 6 see also People v. Accredited Surety &
Casualty Co. (2018) 26 Cal.App.5th 913, 915-916, 919, 920
[summary judgment entered against surety upon expiration of
the bond exoneration period reversed because, “upon defendant’s
appearance, the bail was exonerated by operation of law”; “‘[t]he
plain language of section 1305, subdivision (c)(1) requires the
defendant to appear “in court,”’” “[w]ithin the exoneration period,
defendant voluntarily appeared in court,” and “[t]he court having
failed to vacate the forfeiture and to exonerate the bail on its
motion, by operation of law the forfeiture was vacated and the
bail exonerated”]; People v. Financial Casualty & Surety, Inc.
(2017) 14 Cal.App.5th 127, 133 [“[i]f the defendant appears or is



6     Section 1305, subdivision (c)(1), provides, “If the defendant
appears either voluntarily or in custody after surrender or arrest
in court within 180 days of the date of forfeiture or within
180 days of the date of mailing of the notice if the notice is
required under subdivision (b), the court shall, on its own motion
at the time the defendant first appears in court on the case in
which the forfeiture was entered, direct the order of forfeiture to
be vacated and the bond exonerated. If the court fails to so act on
its own motion, then the surety’s or depositor’s obligations under
the bond shall be immediately vacated and the bond exonerated.
An order vacating the forfeiture and exonerating the bond may be
made on terms that are just and do not exceed the terms imposed
in similar situations with respect to other forms of pretrial
release.” Section 1305, subdivision (i), provides, “As used in this
section, ‘arrest’ includes a hold placed on the defendant in the
underlying case while he or she is in custody on other charges.”




                                 9
returned to custody within the appearance period, no motion for
relief is necessary by the surety”].)
       If the trial court extends the appearance period, as it is
authorized to do, the defendant’s appearance during the extended
period also requires vacating the forfeiture and exonerating the
bond. (People v. American Contractors Indemnity Co. (2004)
33 Cal.4th 653, 658 [“[t]he trial court may also toll the
appearance period under certain circumstances, or extend the
period by no more than 180 days from the date the trial court
orders the extension”]; see §§ 1305, subd. (e) [providing for
“tolling of the 180-day period provided in this section” under
certain circumstances], 1305.4 [“[n]otwithstanding Section 1305,
the surety insurer, the bail agent, the surety, or the depositor
may file a motion, based upon good cause, for an order extending
the 180-day period provided in that section”; “[t]he court, upon a
hearing and a showing of good cause, may order the period
extended to a time not exceeding 180 days from its order”]; see
also People v. Tingcungco (2015) 237 Cal.App.4th 249, 253 [if the
section 1305.4 motion for an extension of the appearance period
is granted, “the defendant’s appearance during the extension
period also requires vacating the forfeiture and exonerating the
bond”]; People v. Lexington National Ins. Co. (2010)
181 Cal.App.4th 1485, 1492 [“[t]olling would have allowed the
opportunity for a hold to be placed with the Virginia authorities,
which presumably then would have resulted in the defendant’s
return to the jurisdiction of the California courts and in the
exoneration of the bail bond”].)
       When a bond is forfeited and “[i]f the forfeiture has not
been set aside by the end of the appearance period, inclusive of
any extension, ‘the court which has declared the forfeiture shall




                               10
enter a summary judgment against each bondsman named in the
bond in the amount for which the bondsman is bound.’” (People v.
The North River Ins. Co. (2020) 53 Cal.App.5th 559, 563; see
§ 1306, subd. (a).) “We must strictly construe the applicable
forfeiture statutes in favor of the surety to avoid the ‘harsh
results’ of forfeiture.” (The North River Ins. Co., at p. 564.) “If a
court grants relief from bail forfeiture, it shall impose a monetary
payment as a condition of relief to compensate the people for the
costs of returning a defendant to custody pursuant to
Section 1305, except for cases where the court determines that in
the best interest of justice no costs should be imposed. The
amount imposed shall reflect the actual costs of returning the
defendant to custody. Failure to act within the required time to
make the payment imposed pursuant to this subdivision shall not
be the basis for a summary judgment against any or all of the
underlying amount of the bail.” (§ 1306, subd. (b).) “A summary
judgment entered for failure to make the payment imposed under
[section 1306, subdivision (b),] . . . shall apply only to the amount
of the costs owing at the time the summary judgment is entered,
plus administrative costs and interest.” (Ibid.)
       “‘When the facts are undisputed and only legal issues are
involved, appellate courts conduct an independent review.’”
(People v. The North River Ins. Co. (2018) 31 Cal.App.5th 797,
804.) This includes “jurisdictional questions and matters of
statutory interpretation.” (Ibid.; see People v. American Surety
Company (2020) 55 Cal.App.5th 265, 267 [“[t]here being no
factual dispute, American’s contentions receive our independent
review”]; People v. The North River Ins. Co, supra, 53 Cal.App.5th
at p. 563 [“when, as here, the facts are undisputed and the




                                 11
matter raised is a question of statutory construction, our review
is de novo”].)
      2. The Superior Court’s Judgment Must Be Reversed
         a. The judgment is void for lack of jurisdiction
       “‘Lack of jurisdiction in its most fundamental or strict sense
means an entire absence of power to hear or determine the case,
an absence of authority over the subject matter or the parties.’
[Citation.] When a court lacks jurisdiction in a fundamental
sense, an ensuing judgment is void, and ‘thus vulnerable to direct
or collateral attack at any time.’” (People v. American
Contractors Indemnity Co., supra, 33 Cal.4th at p. 660; see People
v. Safety National Casualty Corp. (2007) 150 Cal.App.4th 11, 17
[where “the bail was exonerated by operation of law,” “the trial
court’s order reinstating bail and its pronouncement of forfeiture
of bail when Post failed to appear at the next scheduled hearing
were void acts, as there was no obligation in existence that could
be reinstated or forfeited”; “entry of summary judgment based on
a void forfeiture order is a jurisdictional defect that may be raised
for the first time on appeal”]; People v. Amwest Surety Ins. Co.
(2004) 125 Cal.App.4th 547, 550, fn. omitted [“We conclude the
trial court’s failure to declare a forfeiture in open court, as
mandated by section 1305, subdivision (a), resulted in the court’s
loss of jurisdiction over the bail bond. Because the court did not
have fundamental jurisdiction when it entered the summary
judgment, the judgment was necessarily void, and subject to
collateral attack at any time”].) 7 “‘Under the Penal Code, a court


7     “‘[J]urisdictional errors can be of two types[:] A court can
lack fundamental authority over the subject matter, question
presented, or party, making its judgment void, or it can merely




                                 12
has jurisdiction over a bail bond from the point that it is issued
until the point it is either satisfied, exonerated, or time expires to
enter summary judgment after forfeiture.’” (American
Contractors Indemnity Co., at p. 663; see People v. International
Fidelity Ins. Co. (2012) 204 Cal.App.4th 588, 595 [“[w]here the
bond does not exist because it was exonerated, the court lacks
fundamental jurisdiction, and any summary judgment
purportedly entered on that bond is void”].)
       Here, as ordered by the superior court, the end of the
appearance period, inclusive of the 180-day extension and periods
of tolling granted by the court, was September 13, 2019.
Saunders appeared in court on July 15, 2019, well before
expiration of the appearance period. At that time the superior
court was required, on its own motion, to direct the order of
forfeiture to be vacated and the bond exonerated, but neither the
July 15, 2019 court minute order nor the reporter’s transcript of
the July 15, 2019 proceedings indicates the superior court had
done so. Accordingly, not only were the Company’s obligations
under the bond immediately vacated but the bond was also
exonerated by operation of law, pursuant to sections 1305,
subdivisions (c)(1) and (e), and 1305.4, and the court no longer
had fundamental jurisdiction over the then-nonexistent bond.

act in excess of its jurisdiction or defined power, rendering the
judgment voidable.’” (People v. The North River Ins. Co. (2020)
48 Cal.App.5th 226, 233.) “Errors which are merely in excess of
jurisdiction should be challenged directly, for example by motion
to vacate the judgment, or on appeal, and are generally not
subject to collateral attack once the judgment is final unless
‘unusual circumstances were present which prevented an earlier
and more appropriate attack.’” (People v. American Contractors
Indemnity Co., supra, 33 Cal.4th at p. 661.)




                                 13
       Relying on People v. National American Ins. Co. (1995)
32 Cal.App.4th 1176, 1183-1184—which in turn cites People v.
American Bankers Ins. Co. (1991) 233 Cal.App.3d 561, 566 and
County of Los Angeles v. American Bankers Ins. Co. (1988)
202 Cal.App.3d 1291, 1293—the People argue reviewing courts
have rejected an interpretation of Penal Code section 1305
requiring a court to vacate forfeiture and exonerate bail on its
own motion immediately upon a return of the criminal defendant
to custody or the defendant’s appearance in court. People v.
American Bankers Ins. Co. and County of Los Angeles v.
American Bankers Ins. Co., however, were both decided based on
the 1985 amendment to Penal Code former section 1305
(Stats. 1985, ch. 1486, § 1). (See People v. American Bankers Ins.
Co., at pp. 565-567; County of Los Angeles v. American Bankers
Ins. Co., at pp. 1294-1295.) Unlike the most recent version of
current Penal Code section 1305, effective January 1, 2017
(Stats. 2016, ch. 79, § 1), which is applicable to the case at bar,
Penal Code former section 1305 as amended in 1985 did not
provide that, if the defendant appears in court within the
appearance period, the court must “on its own motion” direct the
order of forfeiture to be vacated and the bond exonerated or that,
if the court fails to do so, the surety’s obligations under the bond
“shall be immediately vacated and the bond exonerated.”
(Compare Stats. 1985, ch. 1486, § 1 [providing in part, at Penal
Code former section 1305, subdivision (a), if the defendant
appears and other conditions are met, “the court shall, under
terms as may be just and that are equal with respect to all forms
of pretrial release, direct the forfeiture of the undertaking or the
deposit to be set aside and the bail or the money deposited
instead of bail exonerated immediately”] with Stats. 2016, ch. 79,




                                 14
§ 1 [amended language of Penal Code section 1305,
subdivision (c)(1)].)
       Penal Code former section 1305 was repealed in 1993,
effective January 1, 1994. (Stats. 1993, ch. 524, § 1; Assem. Bill
No. 734 (1993-1994 Reg. Sess.).) It was replaced by a newer
version of Penal Code section 1305 that, at subdivision (c), added
the “on its [the court’s] own motion” language to the statute.
(Compare Stats. 1993, ch. 524, § 2 with Stats. 1990, ch. 1073, § 2;
see People v. Ranger Ins. Co. (2000) 77 Cal.App.4th 813, 817,
fn. 5; People v. American Contractors Indemnity (1999)
74 Cal.App.4th 1037, 1046-1047; see generally County of
San Bernardino v. Ranger Ins. Co. (1995) 34 Cal.App.4th 1140.)
“[T]he 1993 amendment, which was effective January 1, 1994,
established the . . . rule of surety law” that “‘[e]xoneration of bail
is automatic upon the surrender of a defendant, without the need
of moving to set aside the forfeiture’”; “[t]he court has a duty to
vacate the forfeiture on its own initiative and the surety is not
required to make a motion.” (People v. American Contractors
Indemnity, at p. 1047.)
       In addition, Penal Code section 1305 was amended again in
1994. The 1994 amendment added the new subdivision (c)(1)
provision, still present in the current version, which states that,
if the defendant appears in court within the 180-day appearance
period and the court fails to act on its own motion to direct the
order of forfeiture be vacated and the bond exonerated, “then the
surety’s or depositor’s obligations under the bond shall be
immediately vacated and the bond exonerated.” (Compare Stats.
1993, ch. 524, § 2 (at Penal Code section 1305, subd. (c)) with
Stats. 1994, ch. 649, § 1 (at Penal Code section 1305, subd. (c)(1));




                                 15
see Stats. 2016, ch. 79, § 1 (at Penal Code section 1305,
subd. (c)(1)).)
       People v. National American Ins. Co., supra, 32 Cal.App.4th
1176, upon which the People rely, is not to the contrary. In that
case the surety was notified the criminal defendant had failed to
appear in court, the bondsman subsequently surrendered the
defendant to the sheriff, and the surety brought a motion to
vacate forfeiture of bail. In granting the surety’s motion, the
municipal court conditioned relief on the payment of the costs of
returning the criminal defendant to custody. When the surety
failed to pay the costs, the municipal court entered summary
judgment against the surety for the full amount of the bond and
denied the surety’s subsequent motion to set aside the judgment.
(Id. at p. 1179.) On appeal the surety argued the trial court had
no authority to enter judgment for the full amount of the bond.
The Third District disagreed and, relying on People v. American
Bankers Ins. Co., supra, 233 Cal.App.3d 561 and County of
Los Angeles v. American Bankers Ins. Co., supra, 202 Cal.App.3d
1291, affirmed the judgment, holding “the surety must meet the
statutory conditions imposed by the trial court before forfeiture is
vacated and bail exonerated.” (People v. National American Ins.
Co., at pp. 1183-1184.)
       Although People v. National American Ins. Co. was decided
in 1995, the municipal court had granted the surety’s motion and
conditioned relief on the payment of costs in December 1992
(People v. National American Ins. Co., supra, 32 Cal.App.4th at
p. 1179); and the matter was decided under “[f]ormer
section 1305” (id. at p. 1183). People v. National American
Ins. Co., aside from other factual and procedural dissimilarities,
thus has no persuasive value for the case at bar.




                                16
       Because Saunders appeared in court on July 15, 2019
within the appearance period, as extended and tolled, and the
superior court failed at that time to direct the order of forfeiture
vacated and the bond exonerated, the Company’s obligations
under the bond were immediately vacated and the bond was
exonerated. The court’s subsequent orders and judgment
predicated on the purported existence of the already exonerated
bond, including the court’s belated attempt, if any, on
September 13, 2019 to grant a motion to vacate forfeiture and
exonerate bail and to reserve jurisdiction for costs, its
December 13, 2019 order for award of extradition costs and the
May 15, 2020 summary judgment imposing liability for the costs
of extraditing Saunders plus administrative costs and interest, 8
are void for lack of jurisdiction.



8      In its December 13, 2019 order for award of extradition
costs, the superior court ordered payment “[p]ursuant to Penal
Code Section 1306(b) and prior to relief from forfeiture and
exoneration of bail.” Section 1306, subdivision (b), provides for
imposition of “a monetary payment as a condition of relief to
compensate the people for the costs of returning a defendant to
custody” “[i]f a court grants relief from bail forfeiture.” The
December 13, 2019 order, as well as the subsequent summary
judgment entered for nonpayment of the costs assessed in that
order, were thus predicated on the superior court’s mistaken
premise the bond had not previously been exonerated by
operation of law.
      The People could have sought to enforce their right to
reimbursement for the costs (if any) of returning a defendant to
custody, as authorized by section 1306, subdivision (b), by
requesting on July 15, 2019 when Saunders appeared in court
that exoneration of the bond be conditioned on payment of the




                                 17
         b. The issue of naming Bad Boys Bail Bonds in entering
            summary judgment is moot
       The bail bond, which was signed by the Company’s vice-
president and filed in the superior court on October 13, 2017,
provided in part, “THE NORTH RIVER INSURANCE
COMPANY hereby undertakes that the above-named defendant
will appear in the above-named court on the date above set forth
to answer any charge in any accusatory pleading . . . . [¶] If the
forfeiture of this bond be ordered by the Court, judgment may be
summarily made and entered forthwith against the said THE
NORTH RIVER INSURANCE COMPANY for the amount of its
undertaking herein as provided by Sections 1305 and 1306 of the
Penal Code.”
       The People concede the superior court erred in entering
summary judgment against, and imposing liability on, Bad Boys
Bail Bonds, but argue the appropriate response to the error is to
remand the matter for the superior court to correct the order and
judgment. (See People v. Landon White Bail Bonds (1991)
234 Cal.App.3d 66, 76-79.) Because the bond had been
exonerated as a matter of law on July 15, 2019, the superior court
lacked jurisdiction to impose liability for extradition costs against
the Company on September 13, 2019, when it purported to
reserve jurisdiction to do so, and when it made its subsequent
erroneous orders. The issue of naming the proper party is moot.




expenses incurred for his extradition. (See People v. The North
River Ins. Co., supra, 31 Cal.App.5th at pp. 801-802.)




                                 18
                        DISPOSITION
      The judgment is reversed. The North River parties are to
recover their costs on appeal.




                                   PERLUSS, P. J.


     We concur:



           SEGAL, J.



           FEUER, J.




                              19